                                 Exhibit
         Case 1:18-cv-00800-LY Document    D Filed 04/12/19 Page 1 of 4
                                        23-4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RICHARD MEYER,                               §
         Plaintiff                           §
                                             §
v.                                           §                    Case No. 1:18-cv-00800-LY
                                             §
MARK WAID,                                   §
        Defendant                            §


              DEFENDANT MARK WAID’S OBJECTIONS & RESPONSES
             TO RICHARD MEYER’S FIRST SET OF INTERROGATORIES

TO:     Plaintiff, by and through his attorney of record, Daniel H. Byrne, Dale L. Roberts, Fritz,
        Byrne, Head & Gilstrap, PLLC, 221 W. 6th St., Suite 960, Austin, TX 78701

       Pursuant to the Federal Rules of Civil Procedure, Defendant Mark Waid (“Defendant” or

“Waid”) serves these objections and responses to Richard Meyer’s First Set of Interrogatories to

Mark Waid.


                                             Respectfully submitted,

                                             REEVES & BRIGHTWELL LLP




                                             Beverly Reeves, Esq.
                                             State Bar No. 16716500
                                             breeves@reevesbrightwell.com
                                             Ryan Pierce, Esq.
                                             State Bar No. 24035413
                                             rpierce@reevesbrightwell.com
                                             221 W. 6th Street, Suite 1000
                                             Austin, TX 78701
                                             (512) 334-4500
                                             (512) 334-4492 (facsimile)




                                                 1
         Case 1:18-cv-00800-LY Document 23-4 Filed 04/12/19 Page 2 of 4



                                          Mark S. Zaid, Esq.
                                          D.C. Bar #440532 (admitted Pro Hac Vice)
                                          Mark@MarkZaid.com
                                          Mark S. Zaid, P.C.
                                          1250 Connecticut Ave., N.W., Suite 700
                                          Washington, D.C. 20036
                                          (202) 454-2809
                                          (202) 330-5610 fax

                                          ATTORNEYS FOR DEFENDANT




                              CERTIFICATE OF SERVICE

        I hereby certify that on January 15, 2019 the above and foregoing document was served
via electronic mail and hand delivery on the following counsel of record:

                            Daniel H. Byrne
                            Dale L. Roberts
                            Fritz, Byrne, Head & Gilstrap, PLLC
                            221 W. 6th St., Suite 960
                            Austin, TX 78701
                            dbyrne@fbhg.law
                            droberts@fbhg.law




                                                  Ryan Pierce




                                             2
            Case 1:18-cv-00800-LY Document 23-4 Filed 04/12/19 Page 3 of 4



                                    INITIAL OBJECTIONS

      1.      Defendant responds to Plaintiff’s discovery requests, subject to and without
waiver of Defendant’s pending challenge to personal jurisdiction. Defendant has not yet
completed either discovery or an investigation of the facts and documents relating to this action.
Defendant reserves the right to revise, supplement, or clarify his responses to these requests as
may be necessary.

       2.       These responses are made without in any way waiving:

                a.     Any objections as to the relevancy, materiality, and admissibility as
                       evidence for any purpose in this action or any other action;

                b.     The right to object to the use of any of these responses in this action or any
                       other action; and

                c.     The right to elicit appropriate evidence, beyond the discovery responses
                       themselves, regarding the subjects referred to in or in response to any
                       discovery request.

       3.      Defendant responds to these requests as specifically provided in the Federal Rules
of Civil Procedure. To the extent that Plaintiff seeks to impose on the Defendant any
requirements to answer in any other manner, or on behalf of any other persons or entities,
Defendant objects to the requests as being outside the scope of discovery permitted by the
Federal Rules of Civil Procedure. Defendant further objects to the extent the requests are
inconsistent with the Court’s November 29, 2018 order.

        4.    Defendant objects to the extent that any interrogatory seeks information that is
protected from discovery by the attorney-client, work-product, or any other privilege.

        5.      Defendant additionally objects to the extent the interrogatories seek confidential
and/or proprietary information without entry of an appropriate protective order or confidentiality
agreement. For example, Defendant objects to the extent the interrogatories would require
divulging private confidential communications identifying the person, or his or her contact or
identifying information, without entry of a protective order or confidentiality agreement,
particularly in light of the history of harassment that has occurred in connection with this matter.




                                                 3
         Case 1:18-cv-00800-LY Document 23-4 Filed 04/12/19 Page 4 of 4



                OBJECTIONS & RESPONSES TO INTERROGATORIES

INTERROGATORY NO. 1: Identify each instance in which you have traveled to the state of
Texas in the last two years, by stating: (1) the date(s) and length of time for each instance; (2)
the location(s) within Texas to which you traveled; (3) the purpose of the travel; (4) the persons
with whom you interacted; and (5) a description of any presentations, panel discussions, or other
public appearances by You while in Texas, including the reason for the appearance and the
subject matter addressed.

       RESPONSE: Defendant objects to this interrogatory as overbroad and outside the
       permissible scope of the Court’s November 29, 2018 Order on the basis that its request
       regarding interactions, presentations, discussions, and appearances reaches beyond any
       relationship to Meyer and presents an undue burden (e.g., asking him to identify each
       person with whom Defendant interacted).

       Subject to and without waiving Defendant’s initial objections, Defendant responds as
       follows: I visited Texas once in the last two years. I flew to Houston on May 23, 2018,
       for a store signing at Bedrock Comics, where I interacted with the store owner and a
       publicist. I also “interacted” with an estimated 300 fans. On May 24, 2018, I relaxed in
       my hotel room and visited with friends for dinner. On May 25-27, 2018, I was a guest at
       the three-day Comicpalooza convention. I signed at a designated table for a couple of
       hours each day, “interacting” with hundreds of fans who wanted autographs. At these
       signings, the “interactions” with my fans seeking autographs were brief, mostly just
       comments like “thank you,” or “Do you want this personalized?” I recall doing three
       panels: a Superman panel on May 25, 2018, at noon, a “Q&A” session on May 26, 2018,
       at 10:30am, and I moderated a panel about writing for various publishers on the same
       date at 1:30pm. The Q&A session for the second panel involved a brief discussion on the
       subject of Comicsgate and the Plaintiff (as previously identified in my supplemental
       declaration). On May 27, 2018, I departed Houston.


INTERROGATORY NO. 2: Identify every communication concerning Waid [sic] with any
person whom you believed to be, or now know [sic] to have been, a resident of, or located in,
Texas at the time of such communication by state: (1) the date of the communication; (2) the
persons involved in the communication; (3) the means of communication (e.g., phone, email, in-
person conversation, text message, etc.) and (4) the substance of the communication.

       RESPONSE: Defendant objects to this interrogatory as vague and ambiguous in its
       reference to “Waid.” Defendant assumes Plaintiff meant to state “Meyer.” Defendant
       objects to this request to the extent that it seeks information and/or materials protected by
       the attorney-client privilege and attorney work product doctrine (including any
       communications with Texas litigation counsel, communications with whom are protected
       by the attorney client privilege and work product doctrine). Defendant also objects to the
       extent the interrogatory seeks disclosure of confidential private communications and
       personal identifying information, which would be provided only under redactions or with
       entry of an agreeable protective order or confidentiality order. Defendant further objects

                                                4
